EXHIBIT 10.3

 

Privileged and Confidential   EXECUTION COPY

 

Change in Control Agreement

 

This Change in Control Agreement is entered into this 21st day of July, 2005
(“Effective Date”) between Pony Acquisition Corporation (“MergerSub”), Priority
Healthcare Corporation and its affiliated and subsidiary companies, with its
primary offices at 250 Technology Park, Suite 124, Lake Mary, Florida 32746 (the
“Company”) and Robert L. Myers (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Express Scripts, Inc. have entered into negotiations
concerning the merger of MergerSub, a wholly owned, indirect subsidiary of
Express Scripts, Inc. (“ESI”) with and into the Company, resulting in the
Company surviving as a wholly owned, indirect subsidiary of ESI (the “Merger”);

 

WHEREAS, Executive acknowledges that as a result of the Merger, Executive shall
be entitled to receive certain payments and benefits, pursuant to the Merger
Agreement and otherwise, that Executive would not otherwise be entitled to
receive;

 

WHEREAS, as a precondition for ESI and MergerSub to enter into that certain
Agreement and Plan of Merger by and among ESI, MergerSub and the Company, dated
as of the Effective Date (the “Merger Agreement”), that certain Termination
Benefits Agreement entered into as of July 1, 1996 by and between the Company
and Executive (the “Termination Benefits Agreement”) and that certain Agreement
made and entered into as of June 30, 2004 by and between the Company and
Executive (the “Supplemental Agreement” together with the Termination Benefits
Agreement, the “Prior Agreements”) shall terminate.

 

NOW THEREFORE, for and in consideration of the payments set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is affirmed by the parties by their execution of this Agreement, the
parties agree and covenant to the following terms and conditions:

 

1. Effectiveness of Agreement; Effect on Prior Agreements; Term of Agreement.

 

  1.1 This Agreement shall become effective on the Effective Date; provided,
however, that on and after the Effective Date, Executive shall have no rights,
and the Company shall have no obligations or liability, under Section 2 of this
Agreement, unless and until the occurrence of the Closing and subject to the
applicable terms and conditions of this Agreement; and provided, further, that
in the event the Merger Agreement shall terminate by its terms such that no
Closing shall occur, this Agreement shall also terminate and be of no force and
effect, and Executive shall have no rights, obligations or liability, and the
Company shall have no rights, obligations or liability, hereunder.

 

  1.2 Effective as of the Effective Date, for purposes of the Prior Agreements
and notwithstanding anything set forth therein to the contrary, the approval by
the shareholders of the Company of the Merger shall not constitute a “Change in
Control”, as defined in the Termination Benefits Agreement, for any purpose
under the Prior Agreements.



--------------------------------------------------------------------------------

  1.3 Effective as of the Closing, and subject to the Company’s deposit of the
full amount of the Total Payment (as such term is defined in Section 2 below)
into an escrow account to be held for the benefit of Executive by an escrow
agent (the “Escrow Agent”) pending the expiration of the Revocation Period (as
such term is defined in Section 2 below): (a) the Prior Agreements shall
terminate and be void and of no further force and effect, and Executive shall
have no further rights thereunder; (b) Executive’s employment with the Company
shall be deemed terminated without cause by the Company, and (c) Executive shall
be deemed to have resigned from his position as Vice-Chairman of the board of
directors of the Company (and from any committees thereof, as well as his
membership on the board of directors of any subsidiaries of the Company and any
committees thereof).

 

  1.4 Immediately following the payment of the Total Payment, or upon the
revocation by Executive of the Release (as such term is defined in Section 2
below), this Agreement shall immediately terminate (provided that any provisions
of this Agreement which by their terms survive any termination of this Agreement
shall remain in effect in accordance with their respective terms).

 

2. Total Payment; Excise Tax Gross-Up Protection.

 

  2.1 So long as Executive does not voluntarily resign from his employment with
the Company at any time during the period commencing on the Effective Date and
ending on the Closing, effective as of the Closing, Executive shall become
entitled to receive a lump sum cash payment equal to $1,000,000 (the “Total
Payment”), in full satisfaction of any claims for payments and benefits
Executive may have under the Prior Agreements (except as may otherwise be
expressly provided for herein); provided, however, that the payment of the Total
Payment shall be subject in all events to (a) the execution on the Closing Date
(as such term is defined in the Merger Agreement) by Executive of a release of
claims in the form attached hereto as Exhibit A (the “Release”) and (b) the
expiration of the Seven-Day Period (as such term is defined in the Release)
applicable to such executed Release without revocation of such executed Release
by Executive (the “Revocation Period”); provided, however, that if on the
Closing Date Executive’s employment terminates due to Executive’s death or
Disability (as such term is defined in Section 3(B) of the Termination Benefits
Agreement), in either case before Executive has the opportunity to execute the
Release (any such termination, a “Qualifying Termination”), Executive’s estate
(or Executive’s personal representative, in the event of Executive’s
Disability), shall nevertheless be entitled to receive payment of the Total
Payment. Immediately following the expiration of the Revocation Period (or, in
the event of a Qualifying Termination, promptly thereafter), but in no event
later than three (3) business days following the expiration of the Revocation
Period (or the occurrence of a Qualifying Termination, as applicable), Executive
shall receive from the Escrow Agent the lump sum cash payment of the Total
Payment as provided herein by wire transfer pursuant to instructions provided by
Executive to the Escrow Agent in a timely manner prior to the expiration of the
Seven-Day Period. No interest shall accrue on or be paid with respect to any
timely payment of the Total Payment.

 

2



--------------------------------------------------------------------------------

  2.2 Notwithstanding anything set forth in this Agreement to the contrary, the
protections in Section 6(C) of the Termination Benefits Agreement, as shown on
Schedule I attached hereto, are hereby incorporated herein by reference, and
shall continue in full force and effect with respect to the Total Payment and
any other payment or benefit (within the meaning of Section 280G(b)(2) of the
Code) paid or payable to Executive or for his benefit in connection with, or
arising out of, his employment with the Company or the Merger. This Section 2.2
shall survive any termination of this Agreement.

 

3. Confidential and Proprietary Information

 

  3.1 Executive has and will have access to and will participate in the
development of confidential and/or proprietary information and trade secrets
related to the business of the Company and its current and future subsidiaries,
affiliates and related entities of the Company, hereinafter referred to as
“Confidential Information,” including but not limited to:

 

  •   Customer and physician lists

 

  •   Patient confidential medical records and other personal information

 

  •   Referral sources

 

  •   Financial statements

 

  •   Cost and other financial reports

 

  •   Contract proposals or bidding information

 

  •   Business plans

 

  •   Training and operations methods, manuals and programs

 

  •   Reports and correspondence

 

  •   Systems, Processes, Policies and Procedures

 

  •   All other Tangible and Intangible property which are used in the operation
of the Company

 

  •   Information Systems and Software

 

  3.2 Confidential Information does not include information that is or becomes
generally publicly available (unless in violation of Executive’s obligations
under this Agreement) and/or Confidential Information that Executive receives on
a non-confidential basis and not known by him/her as confidential.

 

3



--------------------------------------------------------------------------------

  3.3 Executive shall not disclose, use or make known for his or another’s
benefit any Confidential Information or use Confidential Information in any way
that is other than in the best interests of the Company.

 

  3.4 Executive may disclose Confidential Information when required by
applicable law or judicial proceeding, but only after (a) providing notice to
the Company of the receipt of a request from applicable governmental authority
(b) advising the Company of Executive’s intention to respond to such request and
(c) Company’s sufficient opportunity to respond, challenge or limit the scope of
Executive’s Disclosure.

 

  3.5 Executive acknowledges and agrees that a remedy at law for breach or
threatened breach of this Section 3 would be inadequate and agrees that Company
shall be entitled to injunctive relief in addition to any other available rights
and remedies in case of any breach or threatened breach.

 

  3.6 In the event of termination of Executive’s employment with the Company for
any reason, including this Section 3, the Executive will immediately return to
Company any Confidential Information in whatever form possessed by Executive.

 

  3.7 Executive’s obligations hereunder shall survive the expiration or
termination of this Agreement and shall apply to Executive’s heirs, successors
and/or legal representatives.

 

4. Termination

 

Except for the termination of the Prior Agreements, this Agreement shall not
terminate, modify or amend any other written agreement plans, benefits, or stock
options, including but not limited to the Supplemental Agreement, the Company’s
1997 Stock Option and Incentive Plan, as amended, the Company’s Non-qualified
Deferred Compensation Plan, and the Company’s 401k Excess Plan, which shall
remain unchanged. Any rights or interest of Executive in any equity or
equity-based awards shall continue to be subject to the terms provided for in
the applicable equity or equity-based award plans, documents and agreements.
This Section 4 shall survive any termination of this Agreement.

 

5. No Assignment

 

  5.1 Neither this Agreement nor any right or interest hereunder is assignable
by Executive or Executive’s beneficiaries or legal representatives without
Company’s prior written consent; provided however, nothing in this Agreement
shall preclude the Executive from designating a beneficiary to receive any
payment or benefit payable hereunder upon Executive’s death or Disability.

 

4



--------------------------------------------------------------------------------

  5.2 Notwithstanding the terms herein, this Agreement and the Company’s rights
hereunder may be assigned by the Company pursuant to a merger or consolidation
(including, without limitation, the Merger).

 

  5.3 No right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, attachment, and levy or to assignment by operation of law. Any attempt,
voluntary or involuntary, to effect any such action shall be null, void and of
no effect.

 

6. Severability

 

Should any clause, portion or section of this Agreement be unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
enforceability or validity of the remainder of this Agreement. Should any
particular covenant in this Agreement be held unreasonable or unenforceable for
any reason, including without limitation, the time period, geographical area and
scope of activity covered by such covenant, then the covenant shall be given
effect and enforced to whatever extent would be reasonable and enforceable.

 

7. Indemnity

 

For the avoidance of doubt, in the event of any conflicts between that certain
Indemnification Agreement entered into by and between the Company and Executive
dated June     , 2003 (the “Indemnification Agreement”) and the provisions of
Section 5.10 of the Merger Agreement, the parties hereto acknowledge and agree
that to the extent the Company satisfies its obligations to Executive pursuant
to Section 5.10 of the Merger Agreement, the Company shall be deemed to have
satisfied its obligations to provide Director’s and Officer’s liability coverage
under the Indemnification Agreement. This Section 7 shall survive any
termination of this Agreement.

 

8. No Mitigation

 

In the event of Executive’s resignation or termination of Executive’s employment
hereunder, Executive shall have no obligation to seek other employment or
otherwise mitigate damages and there shall be no offset for any remuneration
attributable to any subsequent employment that the Executive may obtain. This
Section 8 shall survive any termination of this Agreement.

 

9. Notices

 

All notices which are required or may be given pursuant to the terms of this
Agreement shall be in writing and shall be sufficiently delivered if provided in
writing, delivered personally, by certified or registered mail, return receipt
requested, by a nationally recognized overnight courier or via facsimile
confirmed in writing to the recipient. Delivery shall be to Company at Company’s
principal place of business, to MergerSub at MergerSub’s principal place of
business and to Executive at Executive’s most recently filed home address.

 

5



--------------------------------------------------------------------------------

10. Enforcement; Attorneys Fees

 

  10.1 Any dispute arising under this Agreement shall, at the election of either
party, be resolved by final and binding arbitration to be held in the Orlando,
Florida metropolitan area in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award entered by the
arbitrator may be entered in any court having jurisdiction thereof.

 

  10.2 In the event that the Company does not make payment of the Total Payment
within the time required pursuant to Section 2 of this Agreement, and Executive
incurs attorneys’ fees and costs to enforce Executive’s rights to such payment
under this Agreement, the Company shall reimburse Executive for all such
reasonable attorneys’ fees incurred, from time to time, within thirty (30) days’
receipt of documentation of such fees and costs.

 

  10.3 This Section 10 shall survive any termination of this Agreement.

 

11. Governing Law

 

This Agreement is governed by the laws of the State of Florida.

 

12. Waiver

 

Failure to insist upon strict compliance with any of the terms, conditions or
provisions of this Agreement shall not be deemed a waiver hereof, nor shall any
waiver or relinquishment of any right or power hereunder at any one or more
times be deemed a waiver or relinquishment of any right or power at any other
time.

 

13. Entire Agreement; No Duplication of Benefits; No Amendment.

 

  13.1 Except as otherwise expressly provided in this Agreement with respect to
the Prior Agreements, and except as otherwise may be expressly provided under
the Indemnification Agreement (as modified pursuant to Section 7 above) and
Section 5.10 of the Merger Agreement:

 

  13.1.1 This Agreement contains the entire understanding of the parties with
respect to the employment of Executive by the Company and with respect to any of
the subject matters contained herein;

 

  13.1.2 There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter contained
herein other than those expressly provided in this Agreement; and

 

  13.1.3 This Agreement supersedes all prior agreements and understandings
(including the Prior Agreements, and any verbal agreements) between Executive,
MergerSub and the Company and/or its affiliates regarding the terms and
conditions of Executive’s employment with the Company and/or its affiliates and
any rights to payments or benefits that Executive may otherwise have been
entitled to receive under the Prior Agreements.

 

6



--------------------------------------------------------------------------------

  13.2 Notwithstanding anything set forth in this Agreement to the contrary, in
no event shall the provision of any payment or benefit provided under this
Agreement result in the duplication of any such payment or benefit that may be
otherwise provided in any other change in control or severance plan, program,
policy or agreement (including without limitation the Prior Agreements).

 

  13.3 This Agreement may not be modified or amended without prior written
consent of all parties hereto.

 

14. Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.

 

[Signatures on next page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MergerSub, the Company and Executive have executed this
Agreement on the date first stated above.

 

Priority Healthcare Corporation   Pony Acquisition Corporation By:  

/s/ Steve Cosler

--------------------------------------------------------------------------------

  By:  

/s/ George Paz

--------------------------------------------------------------------------------

Name:  

Steve Cosler

  Name:   George Paz Title:  

President/CEO

  Title:   President

 

EXECUTIVE:

 

/s/ Robert L. Myers

--------------------------------------------------------------------------------

Robert L. Myers

 

8



--------------------------------------------------------------------------------

Schedule I

 

[See attached]

 

9



--------------------------------------------------------------------------------

Exhibit A

 

RELEASE

 

Section 1. Release

 

For and in consideration of the payment of the amounts described in that certain
Change in Control Agreement dated as of the 21st day of July, 2005 by and
between Robert L. Myers (“Executive”), Pony Acquisition Corporation and Priority
Healthcare Corporation (the “Agreement”), Executive hereby agrees on behalf of
himself, his agents, assignees, attorneys, successors, assigns, heirs and
executors, to, and Executive does hereby, fully and completely forever release
Priority Healthcare Corporation (together with its successors, subsidiaries,
officers, and any parent company by which it may be or hereinafter become wholly
owned (whether directly or indirectly) (collectively, “Priority”)) and each of
its respective past, current and future affiliates, predecessors and successors
and all of their respective past and/or present officers, directors, partners,
members, managing members, managers, employees, agents, representatives,
administrators, attorneys, insurers and fiduciaries, in their individual and/or
representative capacities (hereinafter collectively referred to as the “Company
Releasees”), from any and all causes of action, suits, agreements, promises,
damages, disputes, controversies, contentions, differences, judgments, claims,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialities,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever, which Executive or his agents, assignees, attorneys,
successors, assigns, heirs and executors ever had, now have or may have against
Company Releasees or any of them, in law, admiralty or equity, whether known or
unknown to Executive, for, upon, or by reason of, any matter, action, omission,
course or thing whatsoever occurring up to the date this Release is signed by
Executive, including, without limitation, in connection with or in relationship
to Executive’s employment or other service relationship with Priority, the
termination of any such employment or service relationship and any applicable
employment, compensatory or termination arrangement with Priority (including,
without limitation, the Prior Agreements (as such term is defined in the
Agreement)), any exhibits attached thereto, and any amendments thereto, any
claims of breach of contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress or national origin, race, age, sex,
sexual orientation, disability, medical condition or other discrimination or
harassment, (such released claims are collectively referred to herein as the
“Released Claims”); provided that such Released Claims shall not include any
claims to enforce Executive’s rights or obligations under, or with respect to,
the Agreement, the Indemnification Agreement or Section 5.10 of the Merger
Agreement (as such terms are defined in the Agreement), nor shall the Released
Claims include any claims to enforce any rights Executive may have (i) under the
Merger Agreement to receive payments thereunder as a shareholder of the Company
or a holder of options to purchase stock of the Company held under stock option
plans maintained by the Company and (ii) with respect to vested rights of
Executive under any welfare, insurance, pension, supplemental pension, thrift,
employee stock ownership, or stock option plans sponsored or made available by
the Company including, without limitation, the Company 1997 Stock Option and
Incentive Plan, as amended, Company Non-Qualified Deferred Compensation Plan and
Company Excess Benefit Plan (all such claims referenced in clause (i) and (ii)
above, collectively, the “Protected Claims”).

 

Section 2. Waiver

 

Notwithstanding the generality of Section 1 above, the Released Claims include,
without limitation: (i) any and all claims relating to payments or benefits
pursuant to the Prior Agreements; (ii) any and all released claims under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor
Standards Act, Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act, the Family and Medical Leave Act of 1993, the Fair
Employment and Housing Act, and any and all other

 

10



--------------------------------------------------------------------------------

federal, state or local laws, statutes, rules and regulations pertaining to
employment or otherwise; and (iii) any claims for wrongful discharge, breach of
contract, fraud, misrepresentation or any compensation claims, or any other
claims under any statute, rule or regulation or under the common law, including
compensatory damages, punitive damages, attorney’s fees, costs, expenses and all
claims for any other type of damage or relief.

 

Section 3. Executive’s Representations and Warranties

 

Executive represents that he has read carefully and fully understands the terms
of this General Release, and that Executive has been advised to consult with an
attorney and has availed himself of the opportunity to consult with an attorney
prior to signing this General Release. Executive acknowledges and agrees that he
is executing this General Release willingly, voluntarily and knowingly, of his
own free will, in exchange for the payments provided in the Agreement, and that
he has not relied on any representations, promises or agreements of any kind
made to him in connection with his decision to accept the terms of the Agreement
or the General Release, other than those set forth in the Agreement. Executive
further acknowledges, understands, and agrees that the provisions of the
Agreement are in lieu of any and all payments and benefits to which Executive
may otherwise be entitled to receive pursuant to the Prior Agreements. Executive
acknowledges that he has been advised that he is entitled to take at least
twenty-one (21) days to consider whether he wants to sign this General Release
and that the Age Discrimination in Employment Act gives him the right to revoke
this General Release within seven (7) days (the “Seven-Day Period”) after it is
signed, and Executive understands that he will not receive any payments under
the Agreement until such Seven-Day Period has passed and then, only if he has
not revoked this General Release. To the extent Executive has executed this
General Release within less than twenty-one (21) days after its delivery to him,
Executive hereby acknowledges that his decision to execute this General Release
prior to the expiration of such twenty-one (21) day period was entirely
voluntary, and taken after consultation with and upon the advice of his
attorney.

 

Executive fully understands that this General Release is a legally binding
document and that by signing this General Release Executive is prevented from
filing, commencing or maintaining any action against any of the Company
Releasees, other than to enforce his rights under the Agreement, the
Indemnification Agreement or Section 5.10 of the Merger Agreement, nor shall the
Released Claims include any Protected Claims.

 

This General Release is final and binding and may not be changed or modified.

 

Executed this      day of                     , 2005 by

 

--------------------------------------------------------------------------------

Robert L. Myers

 

11